DETAILED ACTION

Status of Claims
Claims 1-7, 9-13 is/are pending.
Claims 1-7, 9-13 is/are pending.
Claim 8 has/have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2014/156905 (HASHIMOTO-WO ‘905), relying on HASHIMOTO ET AL (US 2016/0049622) as English translation,
 	in view of TAKAHASHI ET AL (US 2013/0323487).
	HASHIMOTO-WO ‘905 discloses a packaging material for batteries, wherein the material comprises: 
• a base layer (1) (e.g., polyester such as polyethylene terephthalate, etc.) with a typical thickness of 10-50 microns (preferably 15-30 microns); 

• a first adhesive layer (2) with a typical thickness of 2-50 microns (preferably 3-25 micron); 

• a barrier layer (3) with a typical thickness of 10-200 micron (preferably 20-100 micron); 

• a second adhesive layer (5) with a typical thickness of 1-40 micron (preferably 2-30 micron); and

• a sealant layer (4) with a typical thickness of 2-2000 micron (preferably 10-500 micron).  


 	TAKAHASHI ET AL ‘487 discloses that it is well known in the art to produce polyester films with an average refractive index value (nMD+nTD)/2 of 1.655-1.70 in order to provide polyester film components having excellent thermal dimensional stability, resistance to curling, and/or excellent processibility during manufacturing operations for a wide variety of applications (e.g., electronic devices, solar batteries, etc.). (paragraph 0001, 0007, 0015-0018, etc.) 
 	Regarding claims 1-2, 4-7, 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known polyester film with excellent dimensional stability, resistance to curling, and processibility as disclosed in TAKAHASHI ET AL ‘487 as the base layer in the battery packaging material of HASHIMOTO-WO ‘905 to produce useful packaging materials for batteries.
	Further regarding claims 1, 6-7, 11-13, since the refractive index is an indicator of the degree of orientation in polyester films, one of ordinary skill in the art would have selected the MD and TD stretch ratios and the film orientation conditions so that the refractive index in the machine direction MD (nMD) and the refractive index in the transverse direction TD (nTD) each fall between the desired average refractive index value range of 1.655-1.70 in order to prevent excessively high orientation in a given direction (which is known to cause splitting and/or 
	Further regarding claims 1, 6-7, 11-13, since: (i)TAKAHASHI ET AL ‘487 does not require the refractive index in the machine direction (nMD) and the refractive index in the transverse direction (nTD) to be identical; and (ii) the birefringence index is the difference between nMD and nTD; the polyester films of TAKAHASHI ET AL ‘487 can exhibit non-zero birefringence values (i.e., a difference in nMD and nTD) which read on the recited range of 0.016-0.056.  Additionally and/or alternatively, one of ordinary skill in the art would have utilized polyester films in accordance with TAKAHASHI ET AL ‘487 with a moderate birefringence index value (e.g., by orienting the polyester films of TAKAHASHI ET AL ‘487 to have a greater degree of orientation (and therefore a higher refractive index) in one direction (corresponding to the recited “slow axis”) relative to the perpendicular direction (corresponding to the recited “fast axis”)) in order to provide the optimal mechanical properties (e.g., tensile strength, tensile modulus (i.e., stiffness), elasticity, etc.) in either the machine or transverse direction for specific film handling and/or film processing operations (e.g., providing greater tensile strength in the machine direction to prevent film breakage as it is pulled through machinery; providing a higher tensile modulus in the transverse direction to prevent curling during coating and/or lamination operations; etc.), while also avoiding excessively unbalanced degrees of orientation (as represented by high birefringence index values) in the machine and transverse directions in order to prevent breakage and/or curling.
	Regarding claim 3, since HASHIMOTO-WO ‘905 discloses a packaging material for batteries in which: the base layer (1) has a preferred thickness of 15-30 microns; the second adhesive layer (5) has a preferred thickness of 2-30 micron; and the sealant layer (4) has a .
 	
Claims 1-7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2014/156905 (HASHIMOTO-WO ‘905), relying on HASHIMOTO ET AL (US 2016/0049622) as English translation, in view of TAKAHASHI ET AL (US 2013/0323487),
		as applied to claims 1-7, 9-13 above,
	and further in view of KR 2018-0036378 (CHOI-KR ‘378).
	CHOI-KR ‘378 discloses that it is well known in the art to produce polyester films with a refractive index in the machine direction (nMD) of 1.64 or more, a refractive index in the transverse direction (nTD) of 1.67 or more, and a birefringence of 0.03-0.07 in order to provide polyester films with low heat shrinkage and reduced wrinkling during post-film formation manufacturing operations. (paragraph 0002, 0026, 0078, etc.)
	Regarding claims 1-2, 4-7, 9-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize polyester films in accordance with TAKAHASHI ET AL ‘487 having nMD, nTD, and birefringence values as 
	Regarding claim 3, since HASHIMOTO-WO ‘905 discloses a packaging material for batteries in which: the base layer (1) has a preferred thickness of 15-30 microns; the second adhesive layer (5) has a preferred thickness of 2-30 micron; and the sealant layer (4) has a preferred thickness of 10-500 micron; HASHIMOTO-WO ‘905 discloses battery packaging materials wherein the ratio of the combined thickness of the sealant layer and the second adhesive layer to the thickness of the polyester film at least partially reads on the claimed ratio range of less than 3 as recited in claim 3.  Additionally and alternatively, one of ordinary skill in the art would have selected the thicknesses of the base film, second adhesive layer, and sealant layer of HASHIMOTO-WO ‘905 in order to obtain the optimal or required combination of strength (e.g., from the base film); interlayer adhesion (e.g., from the second adhesive layer), and/or heat-sealing properties (e.g., from the sealant layer) for specific applications or usage conditions.

Response to Arguments
Applicant’s arguments filed 02/11/2021 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 02/11/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TSUNEKAWA ET AL (US 2002/0167111) and INAGAKI ET AL (US 2019/0106534) and INAGAKI ET AL (US 2018/0244878) disclose polyester films with specific refractive index values in the machine and transverse directions. 
 	ASAKURA ET AL (US 6,197,430) disclose polyester films with specific birefringence values
 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 16, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787